IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00273-CR
No. 10-07-00274-CR
No. 10-07-00275-CR
 
Candace Marie Grams,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 82nd District Court
Falls County, Texas
Trial Court Nos. 8317, 8333-1,
and 8333-2
 

MEMORANDUM OPINION

 
            Appellant has filed motions to withdraw
and dismiss her appeals under Rule of Appellate Procedure 42.2(a).  See Tex. R. App. P. 42.2(a); Crawford v.
State, 226 S.W.3d 688, 688 (Tex. App.—Waco 2007, no pet.) (per curiam).  We
have not issued a decision in these appeals.  Appellant personally signed the
motions.  The Clerk of this Court has sent duplicate copies to the trial court
clerk.  Id.  Accordingly, the appeals are dismissed.
                                                                                                PER
CURIAM
Before Chief
Justice Gray,
Justice Vance, and
Justice Reyna
Appeals
dismissed
Opinion
delivered and filed July 23, 2008
Do not
publish
[CR25]
 

            Notwithstanding that the
mandate has already issued, and therefore, the motion is moot, we have
carefully considered whether we should recall the mandate and determine the
motion.  We have concluded that we should not.  Although we may agree that if
the Supreme Court of the United States later reverses our judgment Mitchell
will have incurred a serious hardship, we do not find that his allegations of
grounds for the stay as asserted are substantial as required by Rule 18.2.
            Accordingly, we dismiss the
motion for stay filed on September 10, 2009 as moot.
 
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed September 23, 2009